Citation Nr: 1826013	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  10-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 9, 2016 and an increased rating in excess of 70 percent for PTSD from July 9, 2016.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Houston, Texas Regional Office (RO).

In January 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In August 2013, the Board granted a 50 percent disability rating for the Veteran's service-connected PTSD, and denied a 70 percent disability. The Board remanded the appeal for a VA examination toward development of a claim for TDIU. 

The Veteran appealed the August 2013 Board decision to the U.S. Court of Appeals for Veterans' Claims (Court). In a June 2014 Joint Motion for Partial Remand (JMPR), the Court vacated the August 2013 Board decision that denied entitlement to an initial rating in excess of 50 percent for PTSD and remanded the Veteran's appeal to the Board. 

In November 2014, the Board remanded the appeal to the RO for additional action.
There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 



FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, for the entirety of the rating period, the Veteran's PTSD was manifested by total occupational and social impairment.

2. The claim of TDIU is moot.  


CONCLUSIONS OF LAW

1. The criteria to establish an initial rating of 100 percent for PTSD have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The claim for a TDIU is dismissed as moot. 38 U.S.C. §§ 1114, 1155 (2012). 38 C.F.R. § 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a June 2008 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2008 notice was issued to the Veteran prior to the July 2009 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 

II. Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017).

PTSD is evaluated under the General Rating Formula for Mental Disorders. A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. Part 4, Diagnostic Code 9411 (2017). 

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The U.S. Court of Appeals for the Federal Circuit has noted the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, if the evidence shows that a Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.

In April 2009, the Veteran was afforded a VA PTSD examination. The Veteran indicated that he was unemployed. He stated that he would not commit suicide because he would be unable to join his ex-wife in heaven. The Veteran noted that he was divorced three times and had two children. The Veteran also noted that he did not have a relationship with his ex-wives or his two children. He described his living arrangement with his sister and her two children as "barely tolerable." 

The Veteran indicated that since his military service in Vietnam, he is emotionally distant from people and has no friends. The Veteran described his typical day was walking to the store and spending time at a pier. He avoids movies and crowded malls. The Veteran also indicated that he occasionally plays golf and sees his girlfriend once every two to three weeks. 

The examiner observed that the Veteran was casually dressed, adequately groomed and had a cooperative attitude. It was noted that the Veteran had rapid movements, a tendency to fidget, an anxious mood and a constricted range of affect. The Veteran's thought process was logical, coherent, and goal directed. His attention, concentration and memory were intact. It was also noted that the Veteran had fair insight and judgment.  

The examiner noted that the Veteran had passive suicidal ideation; irritability; intrusive memories of Vietnam accompanied by dysphoria; sleep impairment due to experiencing six nightmares per month with perspiration; emotional numbness; hypervigilance and prone to an exaggerated startled response. It was also noted that the Veteran carries a pistol.   

In a July 2009 affidavit for temporary or extended mental health services, a VA social worker observed the Veteran become agitated, disruptive, threatening, yelling at staff and kicked his hat down a hallway in anger. In an accompanying medical examination certificate, the examining physician opined that the Veteran is likely to cause serious harm to others and himself. 

In a July 2009 VA treatment record, the Veteran indicated that he wanted to take all of his pills because "it's enough to do the job." The record also described an event when the Veteran worked in a metal welding factory - the Veteran stabbed a Vietnamese male co-worker in the neck with a screwdriver upon hearing popping sounds and seeing sparks from metal welding. The Veteran indicated that it doesn't take much for him to get in "a fighting mood."  

In a January 2010 VA treatment record, the Veteran was admitted for mental health treatment because he endorsed plans of "meeting again with my wife" by driving against traffic and injecting bubble air into his veins. The Veteran reported two previous suicide attempts by cutting his veins and a pill overdose.   

In his January 2013 Board hearing, the Veteran testified that he has no job, no family, lives in his truck and "it's just me in the world." The Veteran indicated that he cannot sleep because he wakes up two to three times per night due to nightmares about Vietnam. The Veteran also indicated that all of his friends are dead and he spends his day walking around. The Veteran also testified that he gets panic attacks when he hears sirens because it reminds him of mortar attacks and he tries to find cover by climbing into a ditch or getting behind a building since he is unable to find a bunker.  

In July 2016, the Veteran was afforded a VA PTSD examination. The Veteran indicated that he was divorced four times, cannot be in a long-term relationship and is not currently in a relationship. The Veteran noted that he has two sisters, one that he has a good relationship with and the other "wants [him] dead." The Veteran also indicated that he enjoys spending time with his niece and nephew; however, he does not like to be around other people. He also spends time fishing alone.

The Veteran indicated that he does construction work alone because he cannot tolerate working with others. The Veteran denied suicidal and homicidal ideation.    

The examiner observed that the Veteran was attentive and directly answered questions. However, the examiner noted that the Veteran was irritable and disgruntled, and that it took the Veteran a long time to calm down. The examiner also noted that it was difficult to connect with the Veteran and that he does not appear to pose a threat of danger or injury to himself or others. 

The examiner noted that the Veteran had a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting and inability to establish and maintain effective relationships. The examiner summarized the Veteran's combined impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

In a February 2017 VA treatment record, the Veteran reported that he sleeps under a covered area on top of a store roof. The Veteran indicated that he can afford his own apartment; however, he has not found a suitable apartment due to his dislike of the neighborhood and its residents. The Veteran also indicated that he does not have his truck anymore and that he cannot stay at a Salvation Army shelter because he doesn't like the people there. The Veteran noted that he uses his sister's mailing address but he cannot live with her because he does not trust her. 

In January 2018, the Veteran underwent a private psychiatric examination with Michael Cesta, M.D., F.A.C.P. The Veteran indicated that he had multiple failed marriages and two children with whom he has not spoken to "in decades." The Veteran also described long periods of homelessness, distrust of other people, hatred of himself, guilt, shame and misery associated with his life after Vietnam. The Veteran also discussed the fights he has engaged in and the people he has hurt.

Dr. Cesta noted that the Veteran was cooperative with fair impulse control. However, the Veteran was unable to maintain conversational boundaries. It was also noted that the Veteran became agitated when he discussed his periods of violence. Dr. Cesta indicated that the Veteran had passive suicidal ideation and spoke of having homicidal thoughts. Dr. Cesta also indicated that the Veteran was delusional and paranoid. The Veteran's thought process was neither linear nor logical. After a two hour interview, Dr. Cesta indicated that the Veteran has "an extraordinarily severe case of PTSD" and cannot function "in any social or occupational environment."  

The Board will grant a 100 percent rating for the entirety of the rating period on the benefit-of-the-doubt doctrine. Although the Veteran has denied suicidal and homicidal ideation, he poses a persistent danger to himself and others as evidenced by his reported two previous suicide attempts, endorsement of suicide ideation by driving against traffic and injecting air bubbles into his veins, and the event described in the July 2009 VA treatment record. The Veteran was divorced four times and has no relationship with his ex-wives or two children from his previous marriages. The record also indicates that the Veteran does not have a stable relationship with his two sisters. Although the Veteran seems capable of affording his own apartment, the evidence shows that it is difficult for him to be around other people. The Veteran also seems to experience sleep impairment due to persistent nightmares about Vietnam and sirens remind him of mortar attacks which cause him to find cover. In January 2018, after a two hour interview, Dr. Cesta indicated that the Veteran has "an extraordinarily severe case of PTSD" and cannot function "in any social or occupational environment." Therefore, a 100 percent rating is warranted and the claim is granted.  

B. TDIU

The Veteran is in receipt of a 100 percent schedular disability rating for his service-connected PTSD. Assignment of a total schedular rating does not automatically render a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (2012) by having an "additional" disability of 60 percent or more ("housebound" rate)). In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities." Id. at 293.

The Veteran's other service-connected disabilities, alone or together, do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation. Therefore, TDIU is rendered moot and the claim is dismissed.  

(CONTINUED ON NEXT PAGE)





ORDER

An initial rating of 100 percent for PTSD is granted. 

The claim for a TDIU is dismissed. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


